The defendant was indicted on a charge of assault to murder. On her trial she was convicted of assault and battery with a weapon. The verdict was in response to a charge by the court, given at the request of the state, in writing: "If the jury believe the evidence beyond a reasonable doubt they must find the defendant guilty."
Upon what theory the court proceeded in giving this charge we are left to conjecture. The evidence for the defendant tended to prove that she was on her own doorstep, when the injured party advanced upon her in a threatening attitude, with a drawn knife in her hand and using insulting language directed at defendant. It further appears that the assaulted party had threatened to kill defendant just before going to defendant's house, and, when she arrived at defendant's house with a drawn knife in her hand, she appeared to be in the act of putting the threat into execution, when defendant, sitting on her own front steps, reached back into her house, got a pistol, fired one time, and stopped the advance. There was some conflict as to the above statement which made the issue for the jury, without which the defendant and not the state would have been entitled to the general charge.
The whole case was for the jury on the evidence, and the trial court erred in giving the general charge for the state. The judgment is reversed, and the cause is remanded.
Reversed and remanded.